 1                                                                                       O
 2
 3
 4
 5
 6
 7
 8
                         United States District Court
 9
                         Central District of California
10
11   BRIGHAM FIELD et al.,                        Case No. 2:20-cv-09563-ODW-(JCx)
12               Plaintiffs,                      ORDER DENYING EMERGENCY EX
13         v.                                     PARTE APPLICATION FOR
                                                  TEMPORARY RESTRAINING
14   GENOVA CAPITAL INC., et al.,                 ORDER AND PRELIMINARY
15               Defendants.                      INJUNCTION [7]
16
17                      I.     INTRODUCTION AND BACKGROUND
18         Plaintiffs Colette Pelissier and Brigham Field currently reside in a rental home
19   in Henderson, Nevada, but purchased their beach-front Malibu home located at 11802
20   Ellice St., Malibu (“Property”) in 2013. (See Emergency Ex Parte Appl. for TRO
21   (“Appl.”) 7, ECF No. 7.) Over the years, there have been various deeds of trust
22   (“DOT”) on the property. (Id.) According to Plaintiffs, Defendant Genova Capital,
23   Inc. (“Genova”) first recorded a deed of trust against the Property in December 2016
24   on a $2,500,000 note. (Id. at 8.) Plaintiffs contend Genova recorded another deed of
25   trust on the Property in March 2019. (Id.)
26         Genova foreclosed on the Property in August 2019 pursuant to the 2019 DOT,
27   and Plaintiffs filed an action in the Ventura County Superior Court for wrongful
28   foreclosure and to quiet title. (Id.) On August 28, 2019, Genova filed an unlawful
 1   detainer action against Plaintiffs in the Ventura County Superior Court. (Id.) In
 2   November 2019 there was a trial in the unlawful detainer action. (Id. at 9.)    In the
 3   unlawful detainer action, the court found that there were irregularities in the
 4   foreclosure sale sufficient to deny Genova possession of the property, but that the
 5   issues of rightful possession and whether Genova’s tender was unconditional would
 6   be better addressed in a quiet title action. (Id. Ex. 6 at 11–12.) Genova appealed that
 7   decision. (Id. at 9.)
 8         In April 2020, while the unlawful detainer appeal and quiet title actions were
 9   still pending, Genova recorded a notice of foreclosure sale. (Id.) Subsequently,
10   Plaintiffs filed for bankruptcy in the United States Bankruptcy Court for the Central
11   District of California, Case No. 9:20-bk-10622-DS (“Bankruptcy Action”). (Id.) On
12   September 15, 2020, Genova filed a motion for relief from stay in the Bankruptcy
13   Action to pursue its foreclosure under the DOT. (Id.) On October 7, 2020, the
14   Bankruptcy Court granted Genova’s motion, giving them leave to foreclose on the
15   Property. (Id. at 10.)
16         Plaintiffs contend that on October 16, 2020, Defendants Genova Capital, Inc.
17   and California TD Specialists (collectively “Defendants”) informed them for the first
18   time of the foreclosure sale on the Property, scheduled for October 21, 2020, at 11:00
19   a.m. (See Decl. of David E. Rosen (“Rosen Decl.”) ¶ 9, ECF No. 7.)
20         On October 19, 2020, Plaintiffs filed a Complaint in the Superior Court of
21   California, County of Ventura (“State Court Action”).            (Notice of Removal
22   (“Removal”) ¶¶ 1, 10, Ex. 1 (“Compl.”), ECF No. 1.) Plaintiffs contend Defendants’
23   efforts to foreclose on the Property are improper.         (Compl. ¶¶ 23–40.)   In the
24   Complaint, Plaintiffs assert three causes of action against Defendants for: (1) relief
25   pursuant to California Civil Code section 2924.17; (2) declaratory relief; and (3)
26   breach of covenant of good faith and fair dealing. (Id.)
27         On October 19, 2020, Plaintiffs also filed an ex parte application for a
28   temporary restraining order in the State Court Action. (Rosen Decl. ¶ 11.) Later that




                                                2
 1   day, Defendants removed the State Court Action to federal court, asserting federal
 2   question jurisdiction. (Removal.)
 3          On October 20, 2020, Plaintiffs filed the present Application. (See Appl. 5.)
 4   Defendants filed an Opposition and Request for Judicial Notice.1 (Opp’n Appl., ECF
 5   No. 12; Req. Judicial Notice ISO Opp’n (“RJN”), ECF 13.) For the reasons to follow,
 6   the Court DENIES Plaintiffs’ Application.
 7                                     II.    LEGAL STANDARD
 8          A temporary restraining order is an “extraordinary remedy that may only be
 9   awarded upon a clear showing that the plaintiff is entitled to such relief.” Winter v.
10   Nat. Res. Def. Council, 555 U.S. 7, 22 (2008); see Earth Island Inst. v. Carlton, 626
11   F.3d 462, 469 (9th Cir. 2010) (discussing that plaintiffs “face a difficult task in
12   proving that they are entitled to this ‘extraordinary remedy’”). The standard for
13   issuing a temporary restraining order is “substantially identical” to that for issuing a
14   preliminary injunction. Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d
15   832, 839 n.7 (9th Cir. 2001).              Pursuant to Federal Rule of Civil Procedure
16   (“Rule”) 65, a court may grant preliminary injunctive relief to prevent “immediate and
17   irreparable injury.” Fed. R. Civ. P. 65(b). To obtain this relief, a plaintiff must
18   establish the “Winter” factors: (1) “he is likely to succeed on the merits”; (2) “he is
19   likely to suffer irreparable harm in the absence of preliminary relief”; (3) “the balance
20   of equities tips in his favor”; and (4) “an injunction is in the public interest.” Am.
21
22
     1
       Both sides refer to various documents filed in state court actions. (See, e.g., Appl. Ex. 6.) A court
23   may take judicial notice of court filings and other matters of public record. Harris v. Cnty. of
     Orange, 682 F.3d 1126, 1132 (9th Cir. 2012) (noting that a court may take judicial notice of
24
     “undisputed matters of public record”); Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741,
25   746 n.6 (9th Cir. 2006) (taking judicial notice of pleadings, memoranda, and other court filings); see
     also United States v. Black, 482 F.3d 1035, 1041 (9th Cir. 2007) (noting judicial notice of
26   proceedings in other courts is proper “if those proceedings have a direct relation to matters at
27   issue.”). Here, the Court takes judicial notice of filings that fall within the aforementioned
     categories. Fed. R. Evid. 201(c)(1). The Court does not, however, take judicial notice of reasonably
28   disputed facts in the judicially noticed documents. Lee v. City of Los Angeles, 250 F.3d 668, 688–89
     (9th Cir. 2001).



                                                       3
 1   Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009)
 2   (quoting Winter, 555 U.S. at 20).
 3         In the Ninth Circuit, the Winter factors may be evaluated on a sliding scale:
 4   “serious questions going to the merits, and a balance of hardships that tips sharply
 5   towards the plaintiff can support issuance of a preliminary injunction, so long as the
 6   plaintiff also shows that there is a likelihood of irreparable injury and that the
 7   injunction is in the public interest.” All. for the Wild Rockies v. Cottrell, 632 F.3d
 8   1127, 1135 (9th Cir. 2011) (internal quotation marks omitted). “The court may issue a
 9   preliminary injunction or a temporary restraining order only if the movant gives
10   security in an amount that the court considers proper to pay the costs and damages
11   sustained by any party found to have been wrongfully enjoined or restrained.” Fed. R.
12   Civ. P. 65(c).
13                                     III.   DISCUSSION
14         Plaintiffs have not demonstrated through clear and convincing evidence the
15   likelihood of immediate irreparable harm absent the TRO. “[A] party is not entitled to
16   a preliminary injunction unless he or she can demonstrate more than simply damages
17   of a pecuniary nature.” Regents of Univ. of Cal. v. Am. Broad. Cos., 747 F.2d 511,
18   519 (9th Cir. 1984). “The possibility that adequate compensatory or other corrective
19   relief will be available at a later date . . . weighs heavily against a claim of irreparable
20   harm.” Colorado River Indian Tribes v. Town of Parker, 776 F.2d 846, 850 (9th Cir.
21   1985) (citation omitted). Even under the sliding scale approach, a plaintiff must still
22   show a likelihood of irreparable injury. See All. for the Wild Rockies, 632 F.3d at 1135
23   (“‘[S]erious questions going to the merits’ and a balance of hardships that tips sharply
24   towards the plaintiff can support issuance of a preliminary injunction, so long as the
25   plaintiff also shows that there is a likelihood of irreparable injury and that the
26   injunction is in the public interest.”) (emphasis added).
27         First, the alleged harm is not irreparable.           Under certain circumstances,
28   foreclosure may constitute irreparable harm. Mandrigues v. World Sav., Inc., No. C




                                                  4
 1   07-4497 JF (RS), 2009 WL 160213, at *3 (N.D. Cal. Jan. 20, 2009). However, where
 2   the facts demonstrate the property that is the subject of the foreclosure is not the
 3   moving party’s primary residence, and merely a rental property, courts have held there
 4   is no irreparable injury. See, e.g., Aniel v. Aurora Loan Servs. LLC, No. C10-01042
 5   JSW, 2010 WL 963206, at *3 (N.D. Cal. Mar. 16, 2010) (“[T]he Property is not
 6   Plaintiffs’ primary residence. Indeed, according to the record it is one of several
 7   rental properties that Plaintiffs own.”).
 8           Here, the Property is not Plaintiffs’ primary residence—Plaintiffs currently
 9   reside in an 8,000 square foot, $12,000.00 per month, rental property in Nevada. (See
10   Decl. of Colette Pelissier (“Pelissier Decl.”) ¶ 2, ECF No. 7; see also RJN Ex. 10.)
11   Indeed, in recent filings in the Bankruptcy Action, Plaintiffs suggested renting out the
12   Property for $25,000 per month to bring in additional income. (RJN Ex 10.)
13           Importantly, Plaintiffs have not put forth any argument or evidence that the
14   alleged injury is not compensable in money damages.              (See generally Appl.)
15   Plaintiffs’ very own argument that the Property could be used as a rental home for
16   additional income demonstrates the Property is at most an asset to Plaintiffs, and
17   “monetary injury is not normally considered irreparable.” See L.A. Mem’l Coliseum
18   Comm'n v. Nat’l Football League, 634 F.2d 1197, 1202 (9th Cir. 1980).
19           Second, the harm is not “imminent.” Although at first glance, it appears that the
20   harm is imminent given that Plaintiffs filed their Application the day before the
21   foreclosure sale, the foreclosure sale was initially noticed months ago, on April 17,
22   2020.    (See Opp’n 1; RJN Ex. 1.)          Moreover, Plaintiffs have known about the
23   Defendants’ attempt to foreclose on the Property since at least 2019, as evidenced by
24   Plaintiffs filing the Bankruptcy Action the day before that sale. (See Opp’n 5; see also
25   id. at 2 (“[D]ebtors bear the responsibility to remain informed about the status of their
26   property that has been put into foreclosure prior to the commencement of their
27   bankruptcy.” (citing Tully v. World Savings & Loan Ass’n, 56 Cal. App. 4th 654, 664
28   (1997)).) Nevertheless, Plaintiffs did not seek injunctive relief until October 2020.




                                                   5
 1   In sum, Plaintiffs have not put forth any argument as to why their delay in bringing
 2   this Application is excusable, or how this emergency was not self-created. See e.g.,
 3   Stormwater Sys., Inc. v. Reitmeyer, No. 2:14-CV-0472-MCE-CKD, 2014 WL
 4   6775249, at *4 (E.D. Cal. Dec. 1, 2014) (finding that “Plaintiffs’ delay militates
 5   against the showing of imminent and irreparable harm.”).
 6         Even under the sliding scale approach, a plaintiff must still show a likelihood of
 7   irreparable injury. See All. for the Wild Rockies, 632 F.3d at 1135. As Plaintiffs fail to
 8   do so here, they have not established they are entitled to a temporary restraining order.
 9                                   IV.    CONCLUSION
10         For at least the foregoing reasons, the Court finds that Plaintiffs have not
11   satisfied the difficult task to establish that they are entitled to the extraordinary
12   remedy of a temporary restraining order or preliminary injunction. Accordingly, the
13   Court DENIES Plaintiffs’ Application. (ECF No. 7.)
14
15         IT IS SO ORDERED.
16
17         October 21, 2020
18
19                                ____________________________________
20                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28




                                                 6
